*58MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s appeal of an Immigration Judge’s (“LJ”) denial of a late motion to reopen removal proceedings.
We review the denial of a motion to reopen immigration proceedings for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
A motion to reopen immigration proceedings before the Immigration Court must be filed within 90 days after the date of entry of a final order of removal. 8 C.F.R. § 1003.23(b). Because petitioner’s motion to reopen was filed beyond the 90-day deadline, and petitioner has not contended that any exceptions to this time limit apply, the BIA did not abuse its discretion in dismissing petitioner’s appeal of the Id’s order denying petitioner’s untimely motion to reopen immigration proceedings. See Perez, 516 F.3d at 773.
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.